DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 6 is objected to because of the following informalities:  “irradiation units” should be recited as --irradiation unit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the limitation “and/or” renders the claim indefinite. It is not clear if the associated elements are inclusively required or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2010/0215223 A1).
Regarding claim 1, Abe (‘223) teach a cardiac function measuring apparatus configured to measure data for evaluating cardiac functions, comprising: an irradiation unit configured to irradiate a jugular with light (see [0091]); an imaging unit configured to acquire image data of the jugular (see [0091]); and a vein discriminating unit configured to discriminate a shape of a jugular vein in the acquired image data and to calculate a shape complexity level indicating complexity in the shape of the jugular vein (see [0118]).

Regarding claim 4, Abe (‘223) teach the cardiac function measuring apparatus according to claim 1, further comprising: a display unit configured to display a result when a presence of an abnormality in the cardiac functions is determined (see [0093]).
Regarding claim 5, Abe (‘223) teach the cardiac function measuring apparatus according to claim 1, further comprising: an input unit configured to input parameters of the cardiac function measuring apparatus, the parameters of the cardiac function measuring apparatus including a threshold value, starting and ending measurements, and/or a selection of a result to be displayed on the display, the result including a measurement result or a calculated result, and/or a selection of a graph or a table configured to be displayed on the display unit (see [0092]).
Regarding claim 7, Abe (‘223) teach the cardiac function measuring apparatus according to claim 1, further comprising: an alarm determining unit configured to compare the shape complexity level with a threshold value and determines a presence of an abnormality in the cardiac functions when the shape complexity level exceeds the threshold value, and wherein the alarm determining part determines that the cardiac functions are normal when the shape complexity level does not exceed the threshold value (see [0118]).
Regarding claim 8, Abe (‘223) teach the cardiac function measuring apparatus according to claim 1, further comprising: a housing configured to house the irradiation unit, the imaging unit, the vein discriminating unit, a brightness detection unit, a memory unit, a control unit, an input unit, and a display unit (see Fig. 5).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0215223 A1) in view of Yorimoto et al. (US 2012/0218568 A1).
Regarding claim 3, Abe (‘223) teach the cardiac function measuring apparatus according to claim 1, but fail to explicitly teach wherein the vein discriminating unit is configured to calculate a line in conformance with the shape of the discriminated jugular vein, calculate a regression curve of the line, and determine the shape complexity level as a number of inflection points of the regression curve. However, Yorimoto et al. (‘568) concerned with the same problem do teach calculate a line in conformance with a shape, calculate a regression curve of the line, and determine the shape complexity . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0215223 A1) in view of Ahmed et al. (US 2015/0251074 A1).
Regarding claim 6, Abe (‘223) teach the cardiac function measuring apparatus according to claim 1, but fail to explicitly teach a brightness detection unit configured to detect brightness of an imaging environment; and a brightness adjusting part configured to adjust the irradiation unit to bring the detected brightness from the brightness detection unit to a target value. However, Ahmed et al. (US 2015/0251074) from the same field of endeavor do teach a brightness detection unit configured to detect brightness of an imaging environment; and a brightness adjusting part configured to adjust the irradiation unit to bring the detected brightness from the brightness detection unit to a target value (see [0134]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Ahmed et al. for the benefit of improved reliability when detecting reflected light.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2010/0215223 A1) in view of Kagenow et al. (US 2010/0177182 A1).
Regarding claim 9, Abe (‘223) teach the cardiac function measuring apparatus according to claim 8, but fails to explicitly teach wherein the housing includes an operating surface and a measuring surface. However, Kagenow et al. (‘182) from the same field of endeavor do teach a housing including an operating surface and a measuring surface, wherein the measuring surface of the housing including a recessed portion, an edge portion surrounding the recessed portion having a supporting portion configured to come into contact with the jugular during measurement and configured to support the housing on the jugular; and wherein the 
Regarding claim 10, Abe (‘223) in view of Kagenow et al. (‘182) teach the cardiac function measuring apparatus according to claim 9, wherein the irradiation unit comprises two irradiation units, the two irradiation units being disposed on the side surface of the housing, and wherein the two irradiation units are on opposite sides of the imaging unit (see Kagenow et al. Fig. 3b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK D REMALY/Primary Examiner, Art Unit 3793